DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 3/10/21. Claims  7 and 15 have been amended. Claims 1 – 6 and 14 have been cancelled. Claims 10 and 18 are withdrawn due to a restriction requirement. Claims 7 – 9, 11 – 13, 15 – 17 and 19  are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 3/10/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Amendments
	Claims 7 and 15 have been amended from reciting a base fluid selected from aqueous, non-aqueous, emulsified and non-emulsified fluids to recite only non-aqueous and emulsified fluids, thus necessitating new grounds for rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 – 9, 11 – 13, 15 – 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIELAND et al (US 2014/0018282).

an aspartic acid protein comprising an amino acid that is at least 99% identical to the amino acid sequence SEQ ID NO:1 and/or the amino acid SEQ ID NO:2 and/or SEQ ID NO:3 (abstract, [0017], [0031], claims 1 and 3), or fragments thereof ([0046]) [as claimed in claim 8];
aqueous and non-aqueous solvent ([0070], [0073], [0094], claims 17) [wherein the non-aqueous solvent reads on the claimed non-aqueous fluid, noting that the claimed “comprising” language allows for additional elements to the composition]; and significantly, WIELAND discloses that the liquid agent can be diluted with water or used as is ([0070]), wherein the liquid agent comprises only the non-aqueous solvent and the protein (claims 1, 3, 6 and 17) [thus meeting the claimed non-aqueous base fluid];
a surfactant ([0084]-[0086]) [reading on the claimed alternative to the claimed non-aqueous fluid, namely the claimed emulsified fluid, since a surfactant implies the presence of both aqueous and non-aqueous ingredients]; and
additional compounds, including carbonates, sulfates, such as alkali metal sulfates, potassium sulfate, oxide of alkali metal, oxide of aluminum and other metals ([0080], [0082], [0087], [0096]) [reading on the claimed foulants selected from carbonates, metal sulfates and metal oxides].
Although WIELAND does not explicitly teach aspolin, WIELAND discloses aspartic acid (abstract), noting that aspolin is a protein extremely rich in aspartic acid, thus meeting the claimed aspolin. In addition, WIELAND’s protein meets the broadly claimed derivatives, fragment and mimetics of the claimed proteins, especially given that WIELAND’s amino acid sequences are the same as claimed in claim 8. Moreover, WIELAND discloses that the amino acid is at least 99% identical to SEQ ID NO:1 and/or to SEQ ID NO:2 and/or 3, thus making the origin of the protein undifferentiated from one another. 
	Claim 9:  The protein is sourced from various Bacillus and their improved developments and variants ([0021]) [reading on the claimed natural proteins and recombinants].
	Claim 11: The concentration of the protein is 2.0 – 9.0 grams per liter of wash liquid/fluid composition ([0031]) [wherein the rejection applies to the overlapping range].
	Claim 12: The fluid composition further comprises 0.2 wt% defoamer ([0039]) [reading on the claimed demulsifier and claimed range], 1-40 wt% surfactant ([0086]) [reading on the claimed surfactant and wherein 1% reads on the claimed 10,000 ppm], polyacrylic acid in amounts of 1-8 wt% ([0089], [0093]) [reading on the claimed scale and corrosion inhibitors (noting that the instant specification recites that polyacrylic acid is a traditional scale and corrosion inhibitor – see paragraph [0007] of the Published Application) and wherein 1% reads on the claimed 10,000 ppm].
	Claim 13: WIELAND discloses an example of 40oC ([0009]).
Claims 15 - 16: See claims 7 – 8, 11 and 13 above, which are incorporated herein by reference. 
	Claim 17: See claim 9 above, which is incorporated herein by reference.
Claim 19: See claim 12 above, which is incorporated herein by reference.

Claim Rejections - 35 USC § 103
Claims 7 – 9, 11 – 13, 15 – 17 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over WIELAND et al (US 2014/0018282).
	WIELAND’s disclosure is discussed above and is incorporated herein by reference.
	For any part of WIELAND’s protein amount, temperature of the fluid and amount of additives that may be outside of the claimed range, a prima facie case of obviousness exists since it is well-established that (1) merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971); and (2) where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Specifically, one of ordinary skill in the art would be motivated to vary the amount of protein in the fluid, the amount of additives and the temperature since WIELAND discloses that the concentration is based on the active protein and the cleaning power desired ([0031]) and depends on what is being cleaned.

Claim Rejections - 35 USC § 103
Claims 7 – 9, 11 – 13, 15 – 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ARMSTONG (US 2012/0055670) as admitted by Applicant and/or in view of HEATH et al (US 2013/0023449), and in view of WIELAND et al (US 2014/0018282).
WIELAND’s disclosure is discussed above and is incorporated herein by reference.
Claims 7 - 8: ARMSTRONG discloses (see entire document) a fluid composition comprising an aqueous base fluid and an additive, wherein the fluid is used in oilfield operations (abstract, [0003], [0010], [0031], [0038], [0039]).
The additive comprises an enzyme having the amino acid sequence that is at least 75%, preferably at least 90%, homologous to SEQ ID NO:1 and/or SEQ ID NO:2, and is more than 99% pure of other proteins (abstract, [0009]), ([0027] - [0029]) [reading on claim 8].

ARMSTRONG does not explicitly disclose that the amino acid sequences originate from one of the claimed proteins of claim 7. However:
 ARMSTRONG’s protein meets the broadly claimed derivatives, fragment and mimetics of the claimed proteins, especially given that ARMSTRONG’s amino acid sequences are the same as claimed in claim 8. 
In addition, one of ordinary skill in the art would have known to use ARMSTRONG’s amino acid sequence from any protein source, including the claimed proteins or their derivatives, fragments or mimetics, since ARMSTRONG discloses that the amino acid is at least 90% homologous to SEQ ID NO:1 or to SEQ ID NO:2, and discloses that it is more than 99% pure of other proteins, thus making the origin of the protein undifferentiated from one another. 

ARMSTRONG discloses an aqueous base, discloses that one can add a surfactant to the fluid composition ([0044]) [implying that the composition can comprise an oil or a non-aqueous fluid], discloses an example of an antioxidant slurried in oil (example 4)  [also showing that oil or a non-aqueous fluid can be added to the composition] and discloses a water-alcohol mixture ([0031]) [also implying that non-aqueous fluids can be added]; but fails to teach explicitly a non-aqueous fluid or an emulsified fluid. However, it would have been obvious to one of ordinary skill in the art to have used ARMSTRONG’s protein in a non-aqueous fluid or in an emulsified fluid as taught by WIELAND since ARMSTRONG is open to the addition of oil or non-aqueous fluids and surfactants and WIELAND shows that the same protein having the amino acid sequence that is at least 75% homologous to the amino acid sequence of SEQ ID NO:1 taught by ARMSTRONG can be added to aqueous, non-aqueous or emulsified/surfactant fluids, and that the addition of the protein makes the fluid storage-stable ([0008]).
 
ARMSTRONG does not explicitly disclose the claimed foulant components present in the composition. However: 
It is expected that the claimed foulants are present in the wellbore and  in ARMSTRONG’s fluid composition, as admitted by the Applicant who discloses that brine, corrosion inhibitors, scale inhibitors, and the like are added to fluids and are considered foulants (see [0003] – [0008] of the present Published Application). This is further evident since ARMSTONG discloses brine, corrosion inhibitors, sulfonyl compounds, metal ions, including aluminum, zirconium and titanium, as part of the fluid composition ([0031], [0033], [0037], [0041], [0044]), thus showing that the claimed foulants are present.
In addition, HEATH discloses a (see entire document) a  fluid composition comprising an aqueous base fluid and a scale inhibiting additive, wherein the fluid is used in oilfield operations (abstract, [0001]).
Significantly, HEATH discloses that water from natural sources contain dissolved minerals with appreciable presence of ions such as Ca2+ and Mg2+ and, in the case of oilfield formation water, Ba2+, Sr2+ and Ra2+; discloses that under conditions of temperature and pH change, loss of carbon dioxide from solution or admixture with other water containing different mineral content, relatively insoluble species such as carbonates and sulfates deposit from solution as scale; and that in offshore oilfields such deposition may be particular acute when sulfate-containing seawater, pumped underground to aid oil recovery, comes into contact with formation water ([0002]).
In light of HEATH’s disclosure, it is expected that ARMSTRONG’s fluid contains the claimed foulants since ARMSTRONG, like HEATH, also discloses a fluid comprising water, brine, metals, and also discloses that the fluid is used in oilfield operations. Alternatively and/or in addition, it would have been obvious to one of ordinary skill in the art to have used HEATH’s fluid comprising brine, metals, sulfates and carbonates as ARMSTRONG’s fluid since both references use said fluid for oilfield operations, and have thus arrived at the claimed composition comprising the foulant forming components.

Claim 9: The amino acid sequence is derived from natural proteins ([0024], [0025], examples).
Claim 11: ARMSTRONG discloses that the amount of protein ranges from about 0.5 to about 1.3 wt% and that its weight percentage depends on the amino acid/enzyme activity ([0035]). The rejection applies to the overlapping claimed range. 
For the part of the range that is not encompassed by the reference, the subject matter as a whole would have been obvious to one of ordinary skill in the art since it is well-established that: (1) merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971); (2) where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and (3) a prima facie case of obviousness exists when the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.051. Specifically, one of ordinary skill in the art would have known to vary the amount of the amino acid used in the fluid since ARMSTRONG discloses that the amount depends on the activity of the amino acid, and thus depends on the particular use of the amino acid and the conditions of the wellbore.
Claim 12: The fluid comprises additional additives, such as corrosion inhibitor, surfactant, etc. ([0044]) [as claimed]. ARMSTRONG is silent regarding an amount of said additive, thus showing no preferred embodiment. One of ordinary skill in the art would have known to add an amount of corrosion inhibitor that is sufficient to promote corrosion inhibition.
Claim 13: ARMSTRONG discloses a temperature of above 72oF (22oC) to above 195oF (90oC) ([0030]).
Claims 15 - 16: See claims 7 – 8, 11 and 13, which are incorporated herein by reference. 
	Claim 17: See claim 9 above, which is incorporated herein by reference.
Claim 19: See claim 12 above, which is incorporated herein by reference.

Response to Arguments
Applicant's arguments filed 3/10/20 have been fully considered but they are not persuasive. 
Applicant submits that ARMSTRONG does not describe fluids anywhere having oil in them; that the present claims have been amended to recite only non-aqueous or emulsified fluids.
Applicant’s argument has been considered but is not persuasive.
First, the claims do not recite oil as a base. Non-aqueous fluids can comprise fluids other than oil.
Be it as it may, ARMSTRONG discloses that surfactants can be added, which implies that one can add oil or a non-aqueous fluid to ARMSTONG’s aqueous fluid.
The present claim language of “comprising” allows for the base fluid to comprise both aqueous and non-aqueous fluids.
The WEILAND reference has been added to show that it is known to have aqueous and non-aqueous fluids comprising protein that has the amino acid sequence that is at least 75% homologous to the amino acid sequence of SEQ ID NO:1, NO:2 and NO:3.

Applicant submits that it seems that the Examiner used HEATH only to teach that the fracturing fluids of ARMSTRONG also contain carbonates and sulfates; but that HEATH’s active compounds are metal chelants, not proteins; that HEATH does not teach oil or that the claimed proteins can exit or be compatible in no-aqueous or emulsified fluids.
Applicant’s argument has been considered but is not persuasive. As Applicant submits, HEATH has been used to show that ARMSTRONG’s fluid necessarily contain carbonates and sulfates. It is the prior art of ARMSTRONG that teaches the claimed proteins. The WIELAND reference has been introduced to show that it is known in the art to have a fluid composition comprising a non-aqueous based fluid and the claimed protein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765